        Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 1 of 10




Cherese D. McLain, ISB #7911
cdm@msbtlaw.com
MSBT LAW
950 W. Bannock Street, Suite 520
Boise, ID 83702
Telephone: 208-331-1800
Fax: 208-331-1202

William E. Sparks, Pro Hac Vice
wsparks@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566

Attorneys for Proposed Defendant-Intervenor Chesapeake Exploration, L.L.C.

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,

       Plaintiffs,                                       Case No. 1:18-cv-00187-REB

v.
                                                        PROPOSED DEFENDANT-
DAVID BERNHARDT, Secretary of the Interior,           INTERVENOR CHESAPEAKE
et al.,                                            EXPLORATION, L.L.C.’S NOTICE OF
                                                         APPEAL OF LIMITED
       Defendants,                                  MEMORANDUM DECISION AND
                                                         ORDER (Dkt. 272), AND
CHESAPEAKE EXPLORATION, L.L.C., et                  MEMORANDUM DECISION AND
al.,                                                       ORDER (Dkt. 297)

       Defendant-Intervenors.


       Proposed Defendant-Intervenor Chesapeake Exploration, L.L.C. hereby gives notice that

it appeals to the United States Court of Appeals for the Ninth Circuit the Limited Memorandum

Decision and Order (Dkt. 272) issued on July 24, 2020, and the Memorandum Decision and

Order (Dkt. 297) issued on August 17, 2020 denying Chesapeake Exploration, LLC’s Motion to

Intervene (Dkt. 232).
Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 2 of 10




Respectfully submitted this 2nd day of September 2020.



                                           /s William E. Sparks
                                           William E. Sparks
                                           Pro Hac Vice

                                           /s/ Cherese D. McLain
                                           Cherese D. McLain


                                           Counsel for Proposed Defendant-Intervenor
                                           Chesapeake Exploration, L.L.C.




                                       2
           Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 3 of 10




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of September 2020, I served a true and correct copy

of   the    foregoing   DEFENDANT-INTERVENOR            CHESAPEAKE          EXPLORATION,

L.L.C.’S NOTICE OF APPEAL OF LIMITED MEMORANDUM DECISION AND

ORDER           (Dkt.     272),      AND      MEMORANDUM                 DECISION        AND

ORDER (Dkt. 297) via the Court’s electronic case filing system which will cause the foregoing

to be served upon all counsel of record.



                                                  s/ William E. Sparks




                                              3
           Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 4 of 10




Cherese D. McLain, ISB #7911
cdm@msbtlaw.com
MSBT LAW
950 W. Bannock Street, Suite 520
Boise, ID 83702
Telephone: 208-331-1800
Fax: 208-331-1202

William E. Sparks, Pro Hac Vice
wsparks@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566

Attorneys for Proposed Defendant-Intervenor Chesapeake Exploration, L.L.C.

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,

       Plaintiffs,                                         Case No. 1:18-cv-00187-REB

v.
                                                         PROPOSED DEFENDANT-
DAVID BERNHARDT, Secretary of the Interior,            INTERVENOR CHESAPEAKE
et al.,                                                  EXPLORATION, L.L.C.’S
                                                      REPRESENTATION STATEMENT
       Defendants,

CHESAPEAKE EXPLORATION, L.L.C., et
al.,

       Defendant-Intervenors.


       The parties to the above-named action and the attorneys representing those parties are as

follows:

       1.       Appellees/Plaintiffs Western Watersheds Project and Center for Biological

Diversity:
       Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 5 of 10




      Laurence J. Lucas
      Sarah Stellberg
      Todd C. Tucci
      Advocates for the West
      P.O. Box 1612
      Boise, ID 83701
      Tel.: 208-342-7024
      Fax: 208-342-8286
      Email: llucas@advocateswest.org
      sstellberg@advocateswest.org
      ttucci@advocateswest.org

      2.     Defendants David Bernhardt, in his official capacity as Secretary of the Interior,

and the U.S. Bureau of Land Management:

      John Shaughnessy Most
      U.S. Department of Justice
      P.O. Box 7611
      Washington, DC 20044
      Telephone: 202-616-3353
      Email: john.most@usdoj.gov

      Christine Gealy England
      Assistant United States Attorney
      District of Idaho
      1290 West Myrtle Street, Suite 500
      Boise, ID 83702
      Telephone: 208-334-1211
      Email: christine.england@usdoj.gov

      Luther L Hajek
      U.S. Dept. of Justice / Environment & Natural Resources Div.
      999 18th Street
      Denver, CO 80202
      Telephone: 303-844-1376
      Email: luke.hajek@usdoj.gov

      3.     Defendant-Intervenor State of Wyoming:

      Elliott John Adler
      Wyoming Attorney General's Office
      2320 Capitol Avenue
      Cheyenne, WY 82002
      Telephone: 307-777-7895
      Email: elliott.adler@wyo.gov



                                             2
Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 6 of 10




James Kaste
Wyoming Attorney General
2320 Capitol Ave
Cheyenne, WY 82002
Telephone: 307-777-7895
Fax: 307-777-3542
Email: james.kaste@wyo.gov

Cherese De’Dominiq McLain
MSBT Law, Chtd.
7699 W. Riverside Drive
Boise, ID 83714
Telephone: 208-331-1800
Fax: 208-331-1202
Email: cdm@msbtlaw.com

4.     Defendant-Intervenor Western Energy Alliance:

Bret A Sumner
Malinda Morain
Beatty & Wozniak, P.C.
216 16th Street, Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Email: bsumner@bwenergylaw.com
       mmorain@bwenergylaw.com

Cherese De'Dominiq McLain
MSBT Law, Chtd.
7699 W. Riverside Drive
Boise, ID 83714
Telephone: 208-331-1800
Fax: 208-331-1202
Email: cdm@msbtlaw.com

5.     Proposed Defendant–Intervenor Anschutz Exploration Corporation:

Lee Radford
PARSONS BEHLE & LATIMER
350 Memorial Drive, Suite 300
Idaho Falls, ID 83402
Telephone: 208-528-5252
Fax: 208-522-5111
Email: lradford@parsonsbehle.com

Andrew C. Lillie
Jessica Black Livingston


                                     3
       Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 7 of 10




       Mark D. Gibson
       HOGAN LOVELLS US LLP
       1601 Wewatta Street, Suite 900
       Denver, CO 80202
       Telephone: 303-899-7300
       Fax: 303-899-7333
       E-mail: andrew.lillie@hoganlovells.com
              jessica.livingston@hoganlovells.com
              mark.gibson@hoganlovells.com

       6.     Proposed Defendant–Intervenor Chesapeake Exploration, L.L.C.:

       Cherese De'Dominiq McLain
       MSBT Law, Chtd.
       7699 W. Riverside Drive
       Boise, ID 83714
       Telephone: 208-331-1800
       Fax: 208-331-1202
       Email: cdm@msbtlaw.com

       William E. Sparks
       Beatty & Wozniak, P.C.
       216 16th Street, Suite 1100
       Denver, CO 80202-5115
       Telephone: 303-407-4499
       Email: wsparks@bwenergylaw.com

       7.     Proposed Defendant–Intervenor Vermilion Energy USA LCC; and Proposed

Defendant–Intervenor Ballard Petroleum Holdings LLC:

       Malinda Morain
       Beatty & Wozniak, P.C.
       216 16th Street, Suite 1100
       Denver, CO 80202-5115
       Telephone: 303-407-4499
       Email: mmorain@bwenergylaw.com

       8.     Proposed Defendant–Intervenor Peak Powder River Resources, LLC; Proposed

Defendant–Intervenor Peak Powder River Acquisitions, LLC; Proposed Defendant–Intervenor

Rebellion Energy II, LLC; and, Proposed Defendant–Intervenor Seven Sisters Oil & Gas, LLC:

       Alison C. Hunter
       Holland & Hart
       P.O. Box 2527


                                             4
Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 8 of 10




Boise, ID 83701-2527
Telephone: 208-383-3985
Email: achunter@hollandhart.com

Andrew Charles Emrich
Thomas L Sansonetti
Holland & Hart
555 17th Street Suite 3200
Denver, CO 80202
Telephone: 303-295-8000
Email: acemrich@hollandhart.com
       tlsansonetti@hollandhart.com

9.     Proposed Defendant–Intervenor Titan Exploration, LLC:

Alison C. Hunter
Holland & Hart
P.O. Box 2527
Boise, ID 83701-2527
Telephone: 208-383-3985
Email: achunter@hollandhart.com

10.    Amicus Curiae Successor Trustees of the Moore Mineral Trust:

Amanda K. Roberts
Lonabaugh and Riggs, LLP
P.O. Drawer 5059
Sheridan, WY 82801
Telephone: 307-672-7444
Email: amanda@lonabaugh.com

Alison C. Hunter
Holland & Hart LLP
P.O. Box 2527
Boise, ID 83701-2527
Telephone: 208.342.5000
Email: achunter@hollandhart.com




                                      5
Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 9 of 10




Respectfully submitted this 2nd day of September 2020.

                                           /s William E. Sparks
                                           William E. Sparks
                                           Pro Hac Vice

                                           /s/ Cherese D. McLain
                                           Cherese D. McLain

                                           Counsel for Proposed Defendant-Intervenor
                                           Chesapeake Exploration, L.L.C.




                                       6
       Case 1:18-cv-00187-REB Document 303 Filed 09/02/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of September 2020, I served a true and correct copy of

the foregoing PROPOSED DEFENDANT-INTERVENOR CHESAPEAKE EXPLORATION,

L.L.C.’S REPRESENTATION STATEMENT via the Court’s electronic case filing system

which will cause the foregoing to be served upon all counsel of record.



                                                    s/ William E. Sparks




                                                7
